Exhibit 10.1

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the 7th day of March 2008 (the “Execution Date”), by and between COGENCO
INTERNATIONAL, INC., a Colorado corporation (“Cogenco”), and GENESIS
BIOTECHNOLOGY FUND LIMITED, a sub fund of Genesis Investment Funds Limited,
licensed under the laws of St. Vincent and the Grenadines (“Genesis”), who are
collectively referred to as the “Parties” and individually as a “Party.”

R E C I T A L S:

A.    Cogenco holds 1,673,256 shares of common stock of DMI Biosciences, Inc., a
privately-held Colorado corporation (represented by certificate 303,        the
“DMI Shares”), and Cogenco desires to transfer 1,423,256 of the DMI Shares to
Genesis for a price of $1.00 per share.         B.    Genesis desires to
purchase 1,423,256 of the DMI Shares for $1,423,256, payable by delivering to
Cogenco 1,423,256 shares of Cogenco common       stock owned by Genesis.    C. 
  Cogenco and Genesis have discussed this transaction with DMI, and based on the
terms of this Agreement and the representations made herein, DMI       is
willing to consent to the transaction and to transfer 1,423,256 of the DMI
Shares on its books as contemplated by the Parties.      


     NOW, THEREFORE, in consideration of the above facts, the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties hereto
agree as follows:

     1. Transfer of Shares.

     (a) Cogenco will, upon receiving Genesis’ signature to this Agreement,
deliver a certificate for 1,423,256 of the DMI Shares to DMI for further
transfer of record to Genesis.

     (b) Genesis will, promptly following notification that Cogenco has
delivered 1,423,256 of the DMI Shares to DMI for transfer, deliver a certificate
for 1,423,256 shares of Cogenco common stock to Cogenco for transfer to Cogenco.
If Genesis delivers to Cogenco a certificate representing more than 1,423,256
shares of Cogenco common stock, Cogenco will promptly reissue a certificate to
and in the name of Genesis containing the balance of the shares in excess of
1,423,256.

     2. Effective Date. The Effective Date of this Agreement is the date that
the Cogenco delivers 1,423,256 of the DMI Shares to DMI for transfer. From that
point forward, Genesis and Cogenco will treat the 1,423,256 shares of
Cogenco common stock as neither issued nor outstanding. 

1

--------------------------------------------------------------------------------

     3. Representations and Warranties of Cogenco. Cogenco hereby represents and
warrants to Genesis that:

     3.1 Organization and Standing. Cogenco is a corporation duly organized,
existing and in good standing under the laws of the State of Colorado. Cogenco
has the requisite corporate power to own and operate its properties and assets,
and to carry on its business as presently conducted.

     3.2 Corporate Power. Cogenco has all requisite legal and corporate power
and authority to enter into this Agreement and to transfer 1,423,256 of the DMI
Shares as provided herein.

     3.3 Authorization. All corporate action on the part of Cogenco, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of this Agreement by Cogenco and the authorization,
sale, issuance and delivery of1,423,256 of the DMI Shares pursuant hereto and
the performance of all of Cogenco’s obligations under this Agreement have been
taken. On the Effective Date, this Agreement shall constitute a valid and
binding obligation of Cogenco, enforceable in accordance with its terms, except
as enforcement may be limited by applicable bankruptcy laws or other similar
laws affecting creditors’ rights generally, and the availability of equitable
remedies may be limited by applicable law.

     3.4 Disclosure. This Agreement, and other written documentation delivered
in connection herewith or which have otherwise been obtained by Genesis from
Cogenco in its due diligence, when taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made.

     3.5. No Liens or Encumbrances. None of the 1,423,256 DMI shares are subject
to any liens, security interests or other encumbrances, and are being
transferred to Genesis free and clear of all encumbrances.

     4. Representations and Warranties of Genesis. Genesis hereby represents and
warrants to Cogenco as follows:

     4.1 Authorization. On the Effective Date, this Agreement shall constitute a
valid and binding obligation of Genesis, enforceable in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy laws or
other similar laws affecting creditors’ rights generally, and the availability
of equitable remedies may be limited by applicable law.

2

--------------------------------------------------------------------------------

     4.2 Investment Representations. Genesis understands and acknowledges that
the 1,423,256 DMI shares have not been registered under the Securities Act of
1933 (the “Act”), or any state securities laws, and that the 1,423,256 DMI
shares are being offered under exemptions from the registration requirements of
such laws. In that connection, Genesis hereby represents and warrants that:

               (A) The 1,423,256 DMI shares will be acquired by Genesis for
investment and not with a view to the sale or other distribution thereof within
the meaning of the Act.

               (B) Genesis is capable of evaluating the merits and risks of any
investment in the 1,423,256 DMI shares, is financially capable of bearing a
total loss of this investment and, as an investor that is    currently invested
in DMI and an owner of shares of DMI common stock, has: (i) a preexisting
business relationship with DMI; and (ii) by reason of Genesis’s business or
financial experience, has the capacity to protect its own interest in connection
with the acquisition of additional shares of DMI common stock.

               (C) Genesis has received and reviewed all information regarding
DMI and Cogenco, their business, prospects, management, assets, liabilities, and
financial condition, and properties as it has requested or has determined
necessary in the circumstances. Genesis has had ample opportunity to ask
questions of and receive answers from Cogenco’s and DMI’s representatives
concerning an investment in the 1,423,256 DMI shares and disposition of the
shares of Cogenco common stock, and to obtain any and all documents requested in
order to supplement or verify any of the information supplied.

               (E) Genesis has discussed this Agreement, its due diligence
investigation into the operations, assets, financial condition, business, and
risks of DMI and Cogenco, the advisability of entering into and acquiring
1,423,256 of the DMI Shares in exchange for the shares Genesis owns in Cogenco
pursuant to this Agreement in accordance with its terms with its legal,
financial, investment, tax, and other advisors to the extent that Genesis has
determined such consultation to be necessary or appropriate. Genesis has entered
into this Agreement and has acquired 1,423,256 of the DMI Shares pursuant to
this Agreement in accordance with the advice received and with full appreciation
for the risks associated with an investment in DMI.

     4.3. No Liens or Encumbrances. The shares of Cogenco stock being
transferred hereby are not subject to any liens, security interests or other
encumbrances, and are being transferred to Cogenco free and clear of all
encumbrances.

     5. Brokers or Finders. Neither Cogenco nor Genesis has and nor will incur,
directly or indirectly, as a result of any action taken pursuant to this
Agreement, any liability for brokerage or finders’ fees or agents’ commissions,
attorneys’ fees, or any similar charges in connection with this Agreement.

3

--------------------------------------------------------------------------------

     6. Miscellaneous.

     6.1 Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Colorado without application of principles of conflicts of
laws.

     6.2 Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

     6.3 Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.
Any provision of this Agreement may be amended and may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of Cogenco and Genesis.

     6.4 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be (i) delivered personally or by
facsimile, (ii) transmitted by first-class mail, postage prepaid, or airmail,
postage prepaid, in the event of mailing for delivery outside of the country in
which mailed, (iii) transmitted by an overnight courier of recognized reputation
or of recognized international reputation in the event of an international
delivery, or (iv) transmitted by telecopier (with confirmation by

     (a) if to Genesis, at Genesis’s address as set forth below, or at such
other address as Genesis shall have furnished to Cogenco in writing, or

     (b) if to Cogenco, at its address set forth below, or at such other address
as Cogenco shall have furnished to each such holder in writing.

Except as otherwise specified herein, all notices and other communications shall
be deemed to have been duly given on (A) the date of receipt if delivered
personally or by facsimile, (B) the date seven days after posting if transmitted
by mail, (C) the date three days after delivery to the courier if sent by
recognized or internationally recognized courier service, or (D) the date on
which written confirmation would be deemed to have been given as provided above,
whether by mail or by courier, as applicable, if transmitted by telecopier,
whichever shall first occur.

     6.5 Severability of this Agreement. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

     6.6 Titles and Subtitles. The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

4

--------------------------------------------------------------------------------

     6.7 Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Signatures received by facsimile or other
electronic means will be considered to be original signatures for the purposes
hereof.

     6.8 Expenses. Each party will bear its own costs and expenses incurred in
connection with this Agreement.

     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
day and year first written above.

COGENCO INTERNATIONAL, INC.

By: David W. Brenman, President

Cogenco International, Inc.

Suite 1840, 6400 So. Fiddler’s Green Cir. Greenwood Village, CO 80112 Fax:

E-mail: davidbrenman@comcast.net

GENESIS BIOTECHNOLOGY FUND LIMITED

By:
____________, President

Genesis Capital Management Limited

Fund Manager 112 Brodie Street Kingstown

St. Vincent and the Grenadines Fax: E-mail:


     DMI Biosciences, Inc., hereby advises the Parties to the foregoing
agreement that, upon its receipt of the stock certificate representing 1,423,256
of the DMI Shares and a signed copy of this agreement (which includes signatures
by facsimile or other electronic means), it will complete the transfer of record
to Genesis as described herein.

DMI Biosciences, Inc.


By:
Bruce Miller, President

5

--------------------------------------------------------------------------------